         Case 5:20-cv-00160-TES Document 74 Filed 01/22/21 Page 1 of 20




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


ALBERT ROBINSON,

        Plaintiff,
                                                        CIVIL ACTION NO.
v.                                                       5:20-cv-00160-TES

JONATHAN CHASE MCNEESE,

        Defendant.

     ORDER DENYING PLAINTIFF’S MOTIONS TO COMPEL AND MOTION FOR
                              SANCTIONS



        During the discovery process, Plaintiff has filed a number of motions whereby he

 largely recounts his allegations of a conspiracy between formerly-named defendants.

 The Court has already ruled and repeatedly informed Plaintiff that the only remaining

 claim in this action pertains to an allegedly false arrest on June 25, 2019 by Dooly

 County deputy sheriff Jonathan Chase McNeese (“Defendant McNeese”). However, as

 evidenced in the discussion below, Plaintiff continues to ignore and defy the Court’s

 rulings and orders by filing motions clearly aimed at widening the scope of this action.

 And, if that weren’t enough, Plaintiff based several of his motions on the blatantly

 untrue assertion that the Court has ruled in his favor on the ultimate issue in this action.

 Of course, the Court has done no such thing and if Plaintiff continues to make such
         Case 5:20-cv-00160-TES Document 74 Filed 01/22/21 Page 2 of 20




untrue statements in filings, he should prepare to be sanctioned under Federal Rule of

Civil Procedure 11. The Court has run out of patience with such filings.

        For these reasons, along with those discussed in detail below, the Court DENIES

the following motions: (1) Plaintiff’s Motion to Compel Compliance with Subpoenas for

Production of Documents and Things [Doc. 48]; (2) Plaintiff’s second Motion to Compel

[Doc. 69]; and (3) Plaintiff’s Motion for Sanctions [Doc. 67].

                                            DISCUSSION

        A.      Plaintiff’s Motion to Compel (relating to the November subpoenas)

        Upon review of the record, Plaintiff provided proof that he served nonparty

subpoenas on the Florida Department of Highway Safety and Motor Vehicles (the

“Department”) and Dooly County, Georgia on November 18, 2020. [Doc. 45]; [Doc. 63-1,

p. 2–3]. As to the subpoena served on the Department, Plaintiff mandated compliance

with the requests for production by December 11, 2020. [Doc. 45]. And, as to the

subpoena purportedly 1 served on Dooly County, Georgia, Plaintiff mandated

compliance with the requests for production by December 12, 2020. [Doc. 63-1, p. 2].

These dates are important.




1Defendant McNeese’s lawyers admit they received the subpoena, but they initially objected to it on the
ground that it was “not dated or signed by the Clerk of Court” and was therefore “not properly served.”
[Doc. 63-2, p. 2]. However, counsel later filed a response specific to the subpoena contents, arguing that
the motion was “procedurally moot because it was filed even before the Sheriff’s Office’s responses were
due” and “it seeks documents beyond the scope of discovery in this matter.” [Doc. 63, p. 1]. Therefore, the
Court considers those arguments for purposes of ruling on the matter now.

                                                    2
        Case 5:20-cv-00160-TES Document 74 Filed 01/22/21 Page 3 of 20




       Federal Rule of Civil Procedure 45 clearly allows nonparties subject to a

subpoena an opportunity to file written objections to any and/or all requests for

production listed in the subpoena. Specifically, “[t]he objection must be served before

the earlier of the time specified for compliance or 14 days after the subpoena is served.”

Fed. R. Civ. P. 45(d)(2)(B). In this matter, Plaintiff filed his Motion to Compel on

November 30, 2020. [Doc. 48]. In so doing, he failed to give the Department or Dooly

County the full opportunity to file any objections prior to the compliance dates or the 14

day period.

       As a procedural matter, Plaintiff’s Motion to Compel fails. However, in the

interest of ruling on the merits, the Court now considers those substantive arguments

presented in Plaintiff’s Motion to Compel.

              1.     Legal Authority

       First, the Court turns to Federal Rule of Civil Procedure 45—the legal authority

allowing a party to obtain discovery from a non-party through the issuance of a

subpoena. The scope of discovery permissible under a subpoena mirrors the scope

permissible under the general rules of discovery, most notably Federal Rule of Civil

Procedure 26. Bagnato v. Phoebe Putney Health Sys., Inc., No. 1:08-CV-2114-JOF-SSC, 2008

WL 11337736, at *5–6 (N.D. Ga. Nov. 13, 2008) (citing cases). Appropriately, “[p]arties

may obtain discovery regarding any nonprivileged matter that is relevant to any party’s

claim or defense and proportional to the needs of the case[.]” Fed. R. Civ. P. 26(b)(1).


                                             3
        Case 5:20-cv-00160-TES Document 74 Filed 01/22/21 Page 4 of 20




However, it is important to note that “[a]s indicated by the language of Rule 26, the

relevance of information sought in discovery depends on the claims asserted in the

underlying action and the legal standards that govern those claims.” Jordan v. Comm’r,

Miss. Dep’t of Corr., 947 F.3d 1322, 1329 (11th Cir. 2020). It makes sense then that “a

subpoena that ‘sweepingly pursues material with little apparent or likely relevance to

the subject matter [] runs the [] risk of being found overbroad and unreasonable.’”

Martin v. De Wafelbakkers LLC, 1:13-cv-02529-TCB-RGV, 2014 WL 12042549, at *1 (N.D.

Ga. Jan. 8, 2014) (quoting Concord Boat Corp. v. Brunswick Corp., 169 F.R.D. 44, 50 (S.D.

N.Y. 1996). Therefore, as a general matter, “the party seeking to enforce a subpoena

bears the burden of demonstrating that the request is relevant.” Equal Employment

Opportunity Comm’n v. Sirdah Enter., Inc., No. 1:13-CV-03657-RWS-RGV, 2015 WL

12630686, at *1 (N.D. Ga. Feb. 25, 2015) (citing Fadalla v. Life Auto. Prods., Inc., 258 F.R.D.

501, 504 (M.D. Fla. 2007)). In fact, “[a] district court can deny a motion to compel further

discovery if it concludes that the questions are irrelevant.” Burger King Corp. v. Weaver,

169 F.3d 1310, 1320 (11th Cir. 1999) (quoting Commercial Union Ins. Co. v. Westrope, 730

F.2d 729, 732 (11th Cir. 1984)).

       As important as relevance is when evaluating subpoenas, courts also consider

other factors. “A party or attorney responsible for issuing or serving a subpoena must

take reasonable steps to avoid imposing undue burden or expense on a person subject

to the subpoena.” Fed. R. Civ. P. 45(d)(1). The non-party opposing the subpoena must


                                               4
        Case 5:20-cv-00160-TES Document 74 Filed 01/22/21 Page 5 of 20




show that compliance presents an undue burden. Sam v. GA West Gate, 316 F.R.D. 693,

697 (N.D. Ga. 2016). However, “’non-party status [in and of itself] is a significant factor

to be considered in determining whether the burden imposed by a subpoena is

undue.’” Aeritas, LLC v. Delta Airlines, Inc., No. 1:13-CV-00346-RWS-WEJ, 2013 WL

454452, at *2 (N.D. Ga. Feb. 7, 2013) (citing Whitlow v. Martin, 263 F.R.D. 507, 512 (C.D.

Ill. 2009). In fact, Courts often weigh non-party status against disclosure. See Martin v.

De Wafelbakkers, LLC, No. 1:13-cv-02529-TCB-RGV, 2014 WL 12042549, at *1 (N.D. Ga.

Jan. 8, 2014) (citing Schaaf v. SmithKline Beecham Corp., No. 3:06-CV-120-J-25TEM, WL

2246146, at *2 (M.D. Fla. Aug. 4, 2006)).

       Keeping this relevant legal authority in mind, the Court turns to the merits of

Plaintiff’s Motion to Compel and the objections raised by the Department and Dooly

County, Georgia.

              2.     Analysis

       Plaintiff served a subpoena on the Department, attempting to compel it to

produce documents evidencing the following:

          1) The names and addresses of any and all individuals that you have
             suspended that person’s driver’s license between the dates of
             01/01/2010 and 11/06/2020.
          2) The metadata from the suspension of the driver’s license of Albert
             Robinson on 1/31/2019.
          3) Any and all communications between you and any party, entity,
             and/or agency regarding Albert Robinson.




                                             5
        Case 5:20-cv-00160-TES Document 74 Filed 01/22/21 Page 6 of 20




             4) Any and all recordings, texts, and/or any other kind of
                communications and investigation reports regarding Albert
                Robinson.
             5) The time cards and work records for [the Department ] employee
                Tiffany Huggins between the dates of 01/01/2019 and 11/11/2020.

[Doc. 48-5, p. 4]. In response, the Department filed an objection to each request for

production, specifically arguing that Plaintiff failed to meet his burden in showing such

requests were relevant to the claims raised in this action, and that most were overly

broad, unduly burdensome and not proportional to the needs of the case. See generally

[Doc. 52].

     Plaintiff also issued an equally-expansive subpoena to the Dooly County Sheriff’s

Office, requesting the following production of documents:

   1) The time sheets for deputy Chase McNeese between the dates of 01/01/2018 to
      11/01/2020;
   2) The names, addresses and booking information of any and all non-white drivers
      arrested in Dooly County, GA between the dates of 01/01/2010 and 11/01/2020 for
      driving while license suspended, and;
   3) Any and all records pertaining to Albert Robinson who was arrested by Chase
      McNeese;
   4) Any and all metadata pertaining to the same Albert Robinson listed above, and;
   5) The revenue or payment records from any and all arrests of non-white drivers by
      Dooly County, and;
   6) Copes of any and all correspondence between Dooly County employees and any
      other party pertaining to the same Albert Robinson listed above, include all
      communications between the state of Florida and it[s] agencies, and
   7) Copies of any and all photographs, dash cam video or any other digital device
      taken by any Dooly [C]ounty employees of the above mentioned Albert Robinson,
      and;
   8) Copies of any and all phone records of Chase McNeese.




                                             6
          Case 5:20-cv-00160-TES Document 74 Filed 01/22/21 Page 7 of 20




[Doc. 48-5, p. 3]. Counsel for Dooly County Sheriff’s Office responded in turn, either

producing the records they believed to be relevant to the false arrest claim or otherwise

indicating when such requests were beyond the scope of permissible discovery. 2 See

[Doc. 63-2]. Counsel also filed a response to Plaintiff’s Motion to Compel, similarly

arguing that the majority of the requests for production were not relevant to the claim

raised in this action and were also overly broad. [Doc. 63]. Upon review, the Court

easily agrees with the subpoenaed nonparties.

      In his Motion to Compel, Plaintiff makes it abundantly clear that his requests for

production solely arise from an interest in proving that a conspiracy exists between the

Department and Dooly County, Georgia to fraudulently arrest and extort money from

low-income African Americans. See [Doc. 48-1, p. 2 (“The requested documents are

directly relevant to Plaintiff’s claim that there is a connection between the [Dooly

County Sherriff’s Office] and the [Department].”)]; [Doc. 48-1, p. 4 (“It is not

unreasonable to think that the [Department] and [the Dooly County Sheriff’s Office]

will refuse to surrender any evidence that will confirm the fraud scheme between the

two . . .”)]; [Doc. 48-1, p. 5 (“[Plaintiff] uncovered a fraud and extortion scheme where it

appears the [Dooly County Sherriff’s Office] has a mole inside the [Department. . .”)];




2 Counsel for Dooly County Sherriff’s Office avers that it provided the requested documents to Plaintiff as
it relates to any records on Plaintiff, any correspondence between Dooly County employees regarding
Plaintiff, and Plaintiff’s booking photograph. [Doc. 63, pp. 4–5]; [Doc. 63-2, pp. 3–4].



                                                    7
          Case 5:20-cv-00160-TES Document 74 Filed 01/22/21 Page 8 of 20




[Doc. 48-1, p. 7 (“The records that [Plaintiff is] subpoenaing are all connected to proving

that the [driving while license suspended] fraud scam indeed exists[.]”)].

      The Court will say this again—there is no viable claim for conspiracy. See [Doc. 42

(dismissing Plaintiff’s conspiracy claim for failure to state a claim).]. The Court has been

extremely clear in its prior Orders that the only surviving claim in this action is one for

an allegedly false arrest on June 25, 2019. See [Doc. 44]; [Doc. 55]. Further, the Court

limited discovery in this case to the sole legal issue of whether qualified immunity

applies to the arresting officer—Defendant McNeese. See [Doc. 42]; [Doc. 55]. 3 However,

as laid out in great detail above, Plaintiff openly admits that these requested documents

have nothing to do with qualified immunity. This position is made abundantly clear

given the broad scope and irrelevant subject matter of the vast majority, if not all, of his

requests. 4




3In the interest of being abundantly clear, the Court will once again correct any misconceived notions
regarding the scope of this action. In his Motion to Compel, Plaintiff blatantly mischaracterizes the
Court’s earlier rulings: “This Court has given me sixty (60) days in which to basically prove that the [the
Department] and [Dooly County Sherriff’s Office] are running a scam to arrest African-American drivers
for [driving while license suspended].” [Doc. 48-1, p. 4]. Absolutely untrue. The Court allowed both
parties 60 days to conduct discovery as to the sole issue of whether qualified immunity applies to
Defendant McNeese—and that’s it. Discovery must deal with the issue of qualified immunity and is
expressly forbidden to deal with issues and claims not in the case, specifically some alleged conspiracy
between a Florida state-government bureaucracy and Dooly County.

4For example, as to the subpoena issued against the Department, Plaintiff’s first request for production
seeks nearly ten years of records as to the names and addresses of any individual cited by the
Department as having a suspended driver’s license. [Doc. 48-5, p. 4].



                                                     8
         Case 5:20-cv-00160-TES Document 74 Filed 01/22/21 Page 9 of 20




      Plaintiff failed to sufficiently show the Court how any of his requests are related to

the sole issue allowed under the Court’s discovery order – qualified immunity.

Consequentially, Plaintiff’s Motion to Compel is DENIED. 5

        B.      Plaintiff’s Second Motion to Compel (filed January 6, 2021)

        While the docket refers to this filing as “Plaintiff’s Motion to Compel,” the Court

notes that this Motion contained much more than a standard motion to compel. [Doc.

69]. Plaintiff actually stuffed four motions into this single filing: (1) Plaintiff’s Motion to

Compel; (2) Plaintiff’s Motion for Rule 60 Relief; (3) Plaintiff’s Motion for an Extension

of Time for Discovery; and (4) Plaintiff’s Motion for Judicial Notice. See [id.].

        In support of all four motions, Plaintiff provides a detailed background once

again outlining his belief that some sort of a conspiracy exists between the Department

and Dooly County to “generate millions of dollars in traffic revenue[]” by falsely

suspending “nearly 1,000,000 driver’s licenses for various non-driving related matters[,]

such as child support.” [Doc. 69-1, pp. 7–9]. The Court has repeatedly informed Plaintiff

that this present action only involves a singular claim of false arrest against a singular

defendant so that these conspiracy allegations cannot possibly serve as “the basis of

[Plaintiff’s] case.” [Id. at p. 9]. Undeterred, Plaintiff stubbornly continues to ignore the




5Even if the subpoenas were tangentially related to the limited discovery issues, the Court would deny
them as being extraordinarily expansive, overbroad and unduly burdensome to the nonparties.



                                                   9
        Case 5:20-cv-00160-TES Document 74 Filed 01/22/21 Page 10 of 20




Court’s plain rulings and argues otherwise. Therefore, the Court considers this

background when issuing its rulings on the following motions.

              1.      Plaintiff’s Motion to Compel against Defendant McNeese

       Plaintiff moves to compel discovery against Defendant McNeese based on the

allegation that he, and a litany of other individuals, “are now attempting to stonewall

discovery until the sixty (60) day time limit runs out thus concealing the extortion and

obstructing justice.” [Doc. 69-1, p. 6]. As the Court noted in its earlier analysis, it has the

inherent authority to deny a motion to compel discovery upon finding the discovery

requests to be irrelevant to the claim at issue in the action. See Burger King Corp., 169

F.3d at 1320. It appears that once again, such authority is warranted here.

       Plaintiff again asks the Court to compel discovery on grounds completely

unrelated to the only issue that the Court allowed for discovery. In fact, Plaintiff states

the following:

       [t]he Court must therefore order [Defendant McNeese] to provide the
       records because the records that [Plaintiff is] requesting from [him] are all
       connected to proving how the [Dooly County Sherriff’s Office]-[
       Department] [driving while license suspended] extortion scam works, that
       Co-Defendants [the Department] and [Dooly County] were all instrumental
       in the scam and that they extorted money from me in violation of the Hobbs
       Act.

[Doc. 69-1, pp. 11–12]. Upon review of the requests for production sent to Defendant

McNeese, the Court easily concludes that the overwhelming majority of his requests

center on Plaintiff’s continued allegations of a decade-long conspiracy between


                                              10
         Case 5:20-cv-00160-TES Document 74 Filed 01/22/21 Page 11 of 20




dismissed parties. See [Doc. 69-3, pp. 14–18]. Most of the requests for production are

extraordinarily broad in both scope and time, and irrelevant to the only remaining

claim.

         In situations like this, some courts have found “[w]hen the relevancy of a

discovery request is not apparent on the face of the request, then the party seeking the

discovery has the burden to show its relevancy.” Bunch v. Pacific Cycle, Inc., No. 4:13-

CV-0036-HLM, 2013 WL 12090114, at *6 (N.D. Ga. July 26, 2013) (quoting Southard v.

State Farm Fire & Cas. Co., No. CV411-243, 2012 WL 2191651, at *2 (S.D. Ga. June 14,

2012)). The Court agrees, noting the importance of the relevancy analysis regarding

these types of motions. In this action, most of Plaintiff’s requests are simply not relevant

to the false arrest claim against Defendant McNeese. And, for those few requests for

production that are relevant to the claim at issue, the Court finds that Defendant

McNeese appropriately produced such documents. 6 Therefore, Plaintiff’s second

Motion to Compel is DENIED. 7




6Plaintiff also admits that Defendant McNeese responded to four of the requests for production by
submitting documentation. [Doc. 69-1, p. 10].

7In Plaintiff’s Motion to Compel, he also moves for “eyepopping” sanctions against Defendant
McNeese’s counsel for allegedly abusing the discovery process. [Doc. 69-1, p. 12]. However, Plaintiff has
failed to make a sufficient showing of such abuse. In fact, as it appears, he was the one who failed to tailor
his requests for production in such a way as to fall within the Rule 26(b)(1) scope of discovery. Therefore,
any such request for sanctions is similarly DENIED for the reasons discussed above.



                                                     11
         Case 5:20-cv-00160-TES Document 74 Filed 01/22/21 Page 12 of 20




                 2.    Plaintiff’s Motion for Rule 60 Relief & Plaintiff’s Motion for an
                 Extension of Time for Discovery

        In his Motion for Rule 60 Relief, it appears that Plaintiff once again takes issue

with the Court’s ruling to dismiss his conspiracy claim. 8 More specifically, Plaintiff

argues that “the Court abused its discretion by restricting [his] discovery requests to the

issue of [qualified immunity], only when there are other issues still in litigation such as

[Defendant McNeese, Dooly County, and the Department’s] parts in the scam.” [Doc.

69-1, p. 14]. But, as the Court has tirelessly repeated—there are no such issues

remaining in this action. The Court laid out its reasoning in detail when it dismissed

these claims. See [Doc. 42]. And, similarly, the Court dismissed the Department and

Dooly County, Georgia based upon Plaintiff’s failure to timely effectuate service. 9 Thus,

the Court appropriately limited discovery to the only remaining issue in this action. See

Jenkins v. Campbell, 200 F.R.D. 498, 501 (M.D. Ga. 2001) (“The most important concept to

glean from a close reading of the current discovery rules is that parties are to engage in

discovery only as to matters relevant to or otherwise helpful to the case.”). Therefore,

Plaintiff’s Motion for Rule 60 Relief is DENIED.


8Plaintiff previously moved the Court to reconsider its ruling as to the dismissal of formerly-named
defendants and claims. See [Doc. 54]. The Court denied reconsideration, and firmly stood by its analysis
in support of why certain claims and parties were dismissed in its original Order [Doc. 42]. See [Doc. 55].

9The Court issued an Order to Show Cause [Doc. 41] as to why the Department, Dooly County, Georgia,
and other formerly-named defendants, should not be dismissed from this action for failure to timely
perfect service. Plaintiff responded to this Order, stating that he “declin[ed] the offer to show cause” and
that “the best course of action that [he has] is to let them be dismissed from the case so that [he] can refile
against them later[.]” [Doc. 43, p. 1].

                                                      12
         Case 5:20-cv-00160-TES Document 74 Filed 01/22/21 Page 13 of 20




        Plaintiff also moved to extend the discovery period, arguing that he acted

diligently by serving his discovery requests, but then opposing counsel “acted in a

dilatory manner disregarding [him.]” [Doc. 69-1, p. 17]. As a general matter, the Court

ordered the parties to conduct discovery within a 60-day time period, limited to the sole

issue of whether qualified immunity applies. [Doc. 42, p. 30.]. The party requesting an

extension for discovery must establish good cause by showing that discovery could not

be completed despite that party’s diligence. See Oravec v. Sunny Isles Luxury Ventures,

L.C., 527 F.3d 1218, 1232 (11th Cir. 2008); Ashmore v. Sec’y Dep’t of Transp., 503 F. App’x

683, 685 (11th Cir. 2013). Plaintiff has failed to show such diligence. Throughout the

discovery period, Plaintiff filed subpoenas, motions, and other documents relating to

his failed conspiracy theory against formerly-named defendants. He repeatedly ignored

Court orders to limit discovery to the sole issue remaining in this action. See [Doc. 42];

[Doc. 55]. Plaintiff chose to use the discovery period to pursue irrelevant matters. He

should have followed the Court’s order and focused his discovery on the issue that the

Court identified. He can only blame himself if he has run out of time. As a result,

Plaintiff’s Motion for an Extension of Time for Discovery is DENIED. [Doc. 69-1]. 10




10Furthermore, Plaintiff fails to show how opposing counsel acted in a “dilatory manner.” [Doc. 69-1, p.
16]. Rather, he makes allegations that opposing counsel returned “useless responses” to his discovery
requests “so that they would reach the Plaintiff on late.” [Id. at p. 17]. However, the Court has already
noted that Defendant McNeese appropriately responded to the discovery requests in a timely manner
and produced documentation believed to be relevant to the remaining issue in this action. Therefore, the
Court finds this argument unpersuasive as a basis for extending discovery.

                                                   13
        Case 5:20-cv-00160-TES Document 74 Filed 01/22/21 Page 14 of 20




              3.     Plaintiff’s Motion to Take Judicial Notice

       Lastly, buried within this pleading, Plaintiff moved the Court to take judicial

notice of a series of “documents, orders, filings, newspaper articles, records, and

things[]” that he included as “Exhibit Appendix A.” [Doc. 69-1, p. 18].

       “A district court may take judicial notice of an adjudicative fact that is both ‘not

subject to reasonable dispute’ and either (1) ‘generally known within the trial court’s

territorial jurisdiction’ or (2) ‘can be accurately and readily determined from sources

whose accuracy cannot reasonably be questioned.’” Grayson v. Warden, Comm’r, Ala.

Doc, 869 F.3d 1204, 1224–25 (11th Cir. 2017) (quoting Fed. R. Evid. 201(b)). “Adjudicative

facts are facts that are relevant to a determination of the claims presented in a case.”

Dippin’ Dots, Inc. v. Frosty Bites Distrib., LLC, 369 F.3d 1197, 1204 (11th Cir. 2004). As a

result, “[a] court may thus refuse to take judicial notice of facts that are irrelevant to the

proceeding[.]” Martincek v. LVNV Funding, LLC, NO. 1:16-CV-03587-ELR-JFK, 2017 WL

2903356, at *2 (N.D. Ga. Mar. 16, 2017) (King, Mag. J.) (quoting Ballard v. Bank of America

Corp., No. 1:13-cv-04011-ODE-RGV, 2014 WL 11970543, at *7 (N.D. Ga. Sept. 11, 2014)).

“[T]he taking of judicial notice of facts is, as a matter of evidence law, a highly limited

process.” Shahar v. Bowers, 120 F.3d 211, 214 (11th Cir. 1997). Therefore, courts are

cautious when doing so, as “the taking of judicial notice bypasses the safeguards which

are involved with the usual process of proving facts by competent evidence in district

court.” Id.


                                              14
        Case 5:20-cv-00160-TES Document 74 Filed 01/22/21 Page 15 of 20




       Given such considerations, Plaintiff has failed to show how the Court’s exercise

of judicial notice as to those documents included within “Exhibit Appendix A” would

be appropriate in this matter. Rather than offer any explanation as to the relevance of

these documents on the limited issue of qualified immunity, Plaintiff merely argues that

they “are properly the subject of judicial notice as they are readily available from state

and federal sources and will move the case forward . . .”[Doc. 69-1, p. 19].

       As the Court has reiterated early and often, the only relevant issue remaining is

whether Defendant McNeese is entitled to qualified immunity. Under the doctrine of

qualified immunity, “government officials performing discretionary functions generally

are shielded from liability for civil damages insofar as their conduct does not violate

clearly established statutory or constitutional rights of which a reasonable person

would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). Therefore, any fact

that Plaintiff would have the Court judicially notice must pertain to whether Defendant

McNeese violated a constitutional right (falsely arresting him) and whether that right

was clearly established at the time of the alleged violation.” Anderson v. City of Naples,

501 F. App’x 910, 916 (11th Cir. 2020) (citing McCullough v. Antolini, 559 F.3d 1202, 1205

(11th Cir. 2009)). Since Plaintiff fails to proffer any reason as to how his judicial-notice

requests relate to the issue of qualified immunity, Plaintiff’s Motion for Judicial Notice

is DENIED.

       C.     Plaintiff’s Motion for Sanctions


                                              15
            Case 5:20-cv-00160-TES Document 74 Filed 01/22/21 Page 16 of 20




           Plaintiff brings his Motion for Sanctions [Doc. 67] against several individuals “for

fraud pursuant to 28 [U.S.C. § 1927] and the Court[‘s] inherent powers.” [Doc. 67, p. 1]. 11

Once again, in support of his Motion, Plaintiff presents a background comprised almost

entirely of his previously-dismissed conspiracy allegations. However, he also alleges

new facts concerning a “subsequent scheme” perpetrated by “Defendant [Dooly

County, Georgia], by way of its employee [Randy Lambert], and its attorneys [Wesley

C. Jackson] and [Sun Choy]” to threaten Plaintiff with arrest for forgery. [Doc. 67-1, p.

5]. These facts appear to serve as the basis for Plaintiff’s Motion for Sanctions.

           In brief summation, Plaintiff claims to have paid Macon County Sherriff’s Office

(via money order) to effectuate service on Defendant McNeese for purposes of

proceeding in this action. [Id.]. 12 However, Plaintiff claims that the money order was

returned. [Id.]. Thereafter, he crossed out the original writing on the money order and

wrote in new information as to the payee. [Id. at p. 6]. He claims to have sent this money

order to the Dooly County Sheriff’s Office for service. [Id.]. After some time, he




11To be exact, Plaintiff alleges the following as the basis for his Motion:
        Accordingly, [Plaintiff] hereby move[s] the Court to impose sanctions pursuant to [Federal
        Rule of Civil Procedure] 11 against Defendants Jonathan Chase McNeese (“JCM”), and
        Dooly County, Georgia (“DC”) and 28 U.S. Code § 1927 –Counsel’s liability for excessive
        costs against the attorneys of record Wesley Calvin Jackson (“WCJ”) and Sun S. Choy
        (“SC”), and their managing law firm partners Theodore Freeman (“TF”), Benton J. Mathis,
        Jr. (“BM”), T. Bart Gary (“TG”), and DC employee Randy Lambert (“RL”) as co-
        conspirator.
[Doc. 67-1, p. 3].

12   As a procedural matter, Defendant McNeese waived service of summons in this action. See [Doc. 4].

                                                     16
       Case 5:20-cv-00160-TES Document 74 Filed 01/22/21 Page 17 of 20




allegedly contacted Dooly County Sheriff’s Office to inquire as to “why the [money

order] was not used to serve [Dooly County, Georgia].” [Id. at p. 7]. Plaintiff claims that

a Dooly County employee, Randy Lambert, answered his call and then “stated[] with

glee, that the [money order] was forged and that that is why the [money order] was not

used to serve [Dooly County].” [Id.]. Based on this single phone call, Plaintiff contends

that this employee informed him that the money could not be used for payment as it

was “forged.” [Id.]. From this alleged third-party statement, Plaintiff now claims that “it

looks like [Randy Lambert], acting under [Dooly County’s] orders and in conjunction

and under advisement from [Wesley C. Jackson] and [Sun Choy] is attempting to falsely

arrest me for forging a valid [money order] by correcting the name[.]” [Id. at p. 8]. As a

result, Plaintiff argues that such “acts of witness intimidation should be sanctioned

under the inherent powers of the Court.” [Id. at p. 11].

       It is true that “’[c]ourts have the inherent power to police those appearing before

them.’” Hernandez v. Acosta Tractors Inc., 898 F.3d 1301, 1306 (11th Cir. 2018) (quoting

Purchasing Power, LLC v. Bluestem Brands, Inc., 851 F.3d 1218, 1223 (11th Cir. 1998)). Such

inherent power allows the Court to order appropriate sanctions when conduct occurs

that abuses the judicial process. Id. However, this inherent power must be “exercised

with restraint and discretion.” Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991). So, before

issuing any such sanction pursuant to its inherent authority, “[the Court] must make a




                                            17
         Case 5:20-cv-00160-TES Document 74 Filed 01/22/21 Page 18 of 20




finding that the sanctioned party acted with subjective bad faith.” 13 Hernandez, 898 F.3d

at 1306. “This standard can be met either (1) with direct evidence of the attorney’s

subjective bad faith or (2) with evidence of conduct ‘so egregious that it could only be

committed in bad faith.’” Hyde v. Irish, 962 F.3d 1306, 1310 (11th Cir. 2020) (quoting

Purchasing Power, 851 F.3d at 1224–25. For purposes of ruling on this Motion, the

important aspect of this standard is that it requires the moving party to provide evidence

in support of any bad faith allegations. Here, Plaintiff fails to do so.

        Rather, in his Motion, Plaintiff merely lobs various unsubstantiated theories of

fraud, hoping one may ultimately stick. 14 In an attempt to support such theories, he

references a letter that he drafted and sent to Randy Lambert, whereby he states that a


13The Court also notes that Plaintiff moved for sanctions under 28 U.S.C § 1927 against opposing counsel.
[Doc. 67-1, p. 16]. Under this statute, and in the Eleventh Circuit, the party moving for sanctions must
show objective bad faith on the other party. Hyde v. Irish, 962 F.3d 1306, 1310 (11th Cir. 2020). To be exact,
“[t]o justify an award of sanctions pursuant to [§ 1927], an attorney must engage in unreasonable and
vexatious conduct; this conduct must multiple the proceedings; and the amount of the sanction cannot
exceed the costs occasioned by the objectionable conduct.” Peer v. Lewis, 606 F.3d 1306, 1314 (11th Cir.
2010) (quoting Schwartz v. Milon Air, Inc., 341 F.3d 1220, 1225 (11th Cir. 2003)). Apparently, Plaintiff
alleges that opposing counsel for Defendant McNeese violated this statute by “enter[ing] numerous
frivolous defenses” in his “Rule 12 motion to dismiss.” [Doc. 67-1, p. 17]. Plaintiff then alleges his claims
survived this dismissal motion, and since then, opposing counsel’s continual representation of Defendant
McNeese is done in violation of 28 U.S.C § 1927. [Id. at pp. 16–18]. Plaintiff has failed to show how
Defendant McNeese’s counsel multiplied the pleadings in this action. In fact, Defendant McNeese’s
Motion to Dismiss [Doc. 12] was granted in part. See [Doc. 42]. The Court has reviewed Plaintiff’s
argument and finds it meritless. Therefore, his Motion for Sanctions under 28 U.S.C § 1927 is DENIED.

14Plaintiff phrases many of his fraud allegations as mere musings or guesses as to what he believes may
be occurring in this case. See [Doc. 67-1, p. 8 (“In the least it looks like [Randy Lambert] made the false
claim so that [Dooly County, Georgia] could evade service. In the most it looks like [Randy Lambert],
acting under [Dooly County’s] orders and in conjunction an under advisement from [Wesley C. Jackson]
and [Sun Choy] . . .”)]; [Doc. 67-1, p. 11 (“Here it seems that [Wesley C. Jackson is stalling the case until
[Randy Lambert] can falsely arrest me for the alleged forged [money order].”)]



                                                     18
         Case 5:20-cv-00160-TES Document 74 Filed 01/22/21 Page 19 of 20




non-party may have suggested that he committed forgery.15 Presently, Plaintiff has

failed to show any actual evidence of bad faith 16, and therefore, his Motion for Sanction

on this ground is DENIED. 17

                                             CONCLUSION

        For the reasons discussed herein, the Court DENIES the following: (1) Plaintiff’s

Motion to Compel Compliance with Subpoenas for Production of Documents and

Things [Doc. 48]; (2) Plaintiff’s Motion for Sanctions [Doc. 67]; and (3) Plaintiff’s second

Motion to Compel [Doc. 69].




15See [Doc. 66, p. 1 (“I feel strongly that you are inferring that the money order that I sent to you to serve
Dooly County, Georgia was forged and that you are opening an investigation.”)]’ [Doc. 66, p. 2 (“Either
you intentionally refused to serve Dooly [County, Georgia] and claimed that the money order was forged
but never told me sot that the [United States District Judge] would dismiss Dooly [County, Georgia] from
the case for non-service prior to deadline, or, you are putting together a case to arrest me for a forged
money that . . .”)].

16In his Motion for Sanctions, Plaintiff cites caselaw for the proposition that a finding of bad faith is
warranted “where an attorney knowingly or recklessly raises a frivolous argument, or argues a
meritorious claim for the purpose of harassing an opponent.” [Doc. 67-1, p. 11 (citing In re Walker, 532
F.3d 1304, 1309 (11th Cir. 2008))]. The Court has reviewed the record and cannot find any evidence of bad
faith on the part of Defendant McNeese’s lawyers to warrant sanctions.

17The Court notes that Plaintiff also moved for sanctions against opposing counsel under 18 U.S.C. §§ 242
and 1512. [Doc. 67-1, pp. 1–2]. However, these are both criminal statutes that do not create a private right
of action. See Anderson v. Dunbar Armored, Inc., 678 F. Supp. 2d 1280, 1327 (N.D. Ga. Aug. 18, 2009)
(“Sections 241 and 242 are criminal statutes, and they do not provide a private right of action.”); Baker v.
City of Hollywood, No. 08-cv-60294, 2008 WL 2474665, at *9 (S.D. Fla. June 17, 2008), aff’d, 391 F. App’x 819
(11th Cir. 2010)(“Nothing in 18 U.S.C. § 1512 suggests that it creates a private right of action.”). Thus, any
request for sanctions under these statutes are also DENIED.

                                                     19
Case 5:20-cv-00160-TES Document 74 Filed 01/22/21 Page 20 of 20




SO ORDERED, this 22nd day of January, 2021.

                              S/ Tilman E. Self, III
                              TILMAN E. SELF, III, JUDGE
                              UNITED STATES DISTRICT COURT




                                20
